                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


CATOOSA HOSPITALITY, LLC,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 19-CV-0563-CVE-JFJ
                                                      )
CR CRAWFORD CONSTRUCTION, LLC,                        )
                                                      )
                                                      )
                       Defendant.                     )


                                     OPINION AND ORDER

       Now before the Court are Plaintiff’s Motion to Join Parties and Remand (Dkt. # 6) and

Defendant’s Motion to Dismiss and/or Transfer and Brief in Support (Dkt. ## 8, 10). Plaintiff

Catoosa Hospitality, LLC (CHL) requests leave to join subcontractors employed by defendant CR

Crawford Construction, LLC (CR Crawford), and CHL acknowledges that joinder of the new parties

would destroy diversity jurisdiction. Dkt. # 6. CR Crawford opposes CHL’s motion to add the

subcontractors as parties, and it argues that this case should be dismissed or transferred pursuant to

a forum selection clause in the parties’ written contract. Dkt. # 8.

       On September 27, 2019, CHL filed this case in Rogers County District Court, alleging that

it hired CR Crawford as a general contractor to construct a Marriot Fairfield Inn & Suites in Catoosa,

Oklahoma. Dkt. # 2-1, at 3. CHL alleges that CR Crawford performed work outside the scope of

the contract, and CR submitted a change order for $460,122 after the additional work had already

been performed. Id. CHL seeks a declaratory judgment that it is not obligated to pay the change

order for work in excess of the scope of work authorized by the parties’ contract. Id. at 4. CR

Crawford removed the case to this Court based on diversity jurisdiction under 28 U.S.C. § 1332.
CHL is a citizen of Oklahoma and CR Crawford is a citizen of Arkansas, and the amount in

controversy exceeds $75,000. Dkt. # 2, at 1. In addition to this case, CR Crawford filed a separate

lawsuit in the Circuit Court of Washington County, Arkansas against CHL and various subcontracts

hired by CR Crawford. CR Crawford Construction, LLC v. Catoosa Hospitality, LLC et al., Case

No. 72 CV 19-2625-5 (Circuit Court of Washington County, Arkansas).1 CR Crawford alleges

claims of breach of contract and estoppel against CHL, and CR Crawford seeks a declaratory

judgment that it is not obligated to pay additional amounts to the subcontractors until it receives full

payment from CHL. Dkt. # 13-1, at 8-10.

        CHL states it has received pre-lien notices from Ramcco Concrete Construction, LLC

(Ramcco), Mullin New Construction, Inc., Mullin Services, Inc., and Ellsworth Construction, LLC,

and Grindstone Construction, Inc. has filed a mechanic’s and materialsmen’s lien on CHL’s

property. Dkt. # 6, at 3-4. After briefing on CHL’s motion to join parties was completed, Ramcco

filed a lawsuit against CHL in Rogers County District Court to recover on its lien. Dkt. # 20-1. CR

Crawford has filed a motion to dismiss under the doctrine of forum non conveniens or, in the

alternative, CR Crawford asks the Court to transfer the case to the United States District Court for

the Western District of Arkansas pursuant to a forum selection clause. Dkt. # 8. The contract

between CHL and CR Crawford contains the following provision concerning the location of any

litigation:

        This agreement shall be construed in accordance with the laws of the State of
        Arkansas. The exclusive venue for the litigation of any disputes arising hereunder
        or related to shall be either Washington County Circuit Court or United States
        District Court, Western District of Arkansas, Fayetteville Division. By executing this


1
        The amended complaint is attached as an exhibit to CR Crawrford’s response to CHL’s
        motion to join additional parties. See Dkt. # 13-1.

                                                   2
       Agreement Owner hereby voluntarily, knowingly, and intentionally submits itself to
       the personal jurisdiction of the courts referenced herein for the purpose of litigating
       any and all disputes with Contractor related to the Agreement.

Dkt. # 8-1, at 12. CR Crawford represents that the written agreements with the subcontractors

contain the same choice of law and forum selection clauses. Dkt. # 21, at 1. CHL responds that the

choice of law and forum selection provisions are unenforceable under OKLA. STAT. tit. 15, § 821,

which provides that “[a] provision, covenant, clause or understanding in, collateral to of affecting

a construction contract that makes the contract subject to the laws of another state or that requires

litigation . . . arising from the contract to be conducted in another state” is void and unenforceable

as a matter of Oklahoma public policy. However, neither party has cited any decision by an

Oklahoma appellate court interpreting this statute, and CR Crawford argues that the Court must

consider only federal law in deciding whether the choice of law and forum selection clauses are

enforceable.

       CR Crawford removed this case based on diversity jurisdiction under 28 U.S.C. § 1332,

which requires that no plaintiff can be a citizen of the same state as any defendant. Salt Lake

Tribune Pub. Co., LLC v. AT&T Corp., 320 F.3d 1081, 1095 (10th Cir. 2003). The parties do not

dispute that complete diversity existed at the time of removal, but CHL now seeks to join additional

parties whose joinder would destroy diversity jurisdiction. In such situations, a district court may

“deny joinder, or permit joinder and remand the action to State court.” 28 U.S.C. § 1447(e).

However, a plaintiff does not have an absolute right to join additional parties, and the plaintiff must

obtain leave of court under Fed. R. Civ. P. 15(a)(2) to file an amended complaint adding the non-

diverse parties. McPhail v. Deere & Co., 529 F.3d 947, 951 (10th Cir. 2008). A plaintiff should

be permitted to join additional parties when the party sought to be joined is indispensable under Rule


                                                  3
19, but a district court may also authorize permissive joinder of additional defendants under Fed. R.

Civ. P. 20(a)(2). Id. at 951-52. Factors relevant to the exercise of the district court’s authority to

allow permissive joinder include “whether the amendment will result in undue prejudice, whether

the request was unduly and inexplicably delayed, [and whether it] was offered in good faith.” Id. at

952.

        The Court has reviewed the parties’ briefing on CHL’s motion to join additional parties and

finds that it is unnecessary to consider whether the additional parties are indispensable under Rule

19, because the Court finds that CHL should be permitted to join the subcontractors as defendants

pursuant to Rule 20(a)(2). A district court has the discretion to allow permissive joinder of a

defendant if “any right to relief is asserted against them jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transaction” and “any

question of law of fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

CHL’s claims against the subcontractors are based on a dispute concerning payment of the

subcontractors for work performed to construct the same hotel that is also the subject of the dispute

between CHL and CR Crawford. The dispute between the subcontractors and CHL also overlaps

with CR Crawford’s contention in a separate lawsuit that it is not obligated to pay the subcontractors

until CHL pays the change order for additional sums allegedly owed to CR Crawford. This is more

than sufficient to show that CHL’s claims against the subcontractors arise out of the same transaction

as CHL’s claims against CR Crawford. The Court also finds that there are common issues of law

and fact that will arise against CR Crawford and the subcontractors. CR Crawford has taken the

position that it has no obligation to pay the subcontractors until it receives payment on the change

order submitted to CHL, and it would be beneficial for all parties to be present in a single lawsuit


                                                   4
to resolve this issue. In addition, there is a separate issue of law raised by the forum selection clause

in the construction contract, because CR Crawford represents that the subcontracts contain a similar

forum selection clause and the subcontractors are all citizens of Oklahoma who may be entitled have

the forum selection declared void under § 821. See Dkt. # 21, at 1.

        In addition to the requirements of Rule 20(a)(2), the Court has also considered the factors

cited in McPhail and finds that none of these factors weighs against granting CHL’s motion to join

parties. CR Crawford will not be prejudiced by allowing CHL to join the subcontractors, especially

considering that CR Crawford already has claims against the subcontractors in a separate lawsuit.

As to the timing of CHL’s motion, CR Crawford argues that CHL sought to join the subcontractors

as parties after the case was removed to this Court, and CR Crawford believes that it is apparent that

CHL’s sole reason for joining the subcontractors as parties is to defeat diversity jurisdiction. Dkt.

# 13, at 2. However, this case was filed on September 27, 2019, and CHL did not begin to receive

pre-lien notices until October 2019. Dkt. # 6, at 11-21; Dkt. # 15, at 9-29. The Court finds no

evidence that CHL delayed in seeking to bring claims against the subcontractors. Finally, the Court

must consider whether CHL’s request to join parties is made in good faith. CHL has shown that it

has received notice that subcontractors would be filing liens on its property, and at least one

subcontractor, Ramcco, has filed suit to enforce its lien. Dkt. # 20. There is a significant benefit to

all parties, including CR Crawford, in resolving the claims of all parties in a single lawsuit. In

addition, CR Crawford seeks to enforce forum selection clauses against CHL and the subcontractors,

and it would be preferable for this issue to be decided when all parties are present in a single lawsuit.

The Court finds that CHL has provided a good faith explanation for its request to join additional




                                                   5
parties, and it does not appear that CHL seeks to join the subcontractors as parties for the purpose

of defeating diversity jurisdiction.

       The Court finds that CHL’s motion to join parties should be granted, and CHL may file an

amended complaint adding non-diverse parties. Upon filing of the amended complaint, the Court

will remand the case to state court, and CR Crawford’s motion to dismiss (Dkt. ## 8, 10) will remain

pending for adjudication by the state court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Join Parties and Remand (Dkt.

# 6) is granted in part as to joinder of additional parties, and CHL may file an amended complaint

joining additional parties no later than January 14, 2020. The motion (Dkt. # 6) remains under

advisement as to remand of the case pending the filing of CHL’s amended complaint.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss and/or Transfer and

Brief in Support (Dkt. ## 8, 10) remains pending for adjudication.

       DATED this 7th day of January, 2020.




                                                 6
